— Proceeding pursuant to CPLR article 78 to review a determination of the respondent State Commissioner of Social Services, dated August 28, 1979 and made after a statutory fair hearing, which denied petitioners’ application for a special grant to pay mortgage arrears in order to forestall foreclosure. Petition granted to the extent that the determination is annulled, on the law, without costs or disbursements, and the matter is remitted to the State commissioner for a de novo fair hearing. The decision after the fair hearing was partly based on the conclusion that the monthly carrying charges would remain at $436 if the requested special grant were allowed when, in fact, it would have been substantially reduced. (We note that the amount needed by petitioners would have satisfied the mortgage.) It also incorrectly assumed that the special grant needed to preserve the ownership was $20,000 (based, for the larger part, on judgment liens) apparently disregarding the exemptions of homestead (CPLR 5206) and bankruptcy (US Code, tit 11, § 522, subd [d]). Also, it is not clear that the decision sufficiently took into account the factors set forth in 18 NYCRR 352.27 (b). Damiani, J.P., Lazer, Gibbons and Cohalan, JJ., concur.